Chief Justice                                                                                                           Clerk
James T. Worthen                                                                                                        Cathy S.Lusk

                                          Twelfth Court of Appeals
Justices                                                                                                               Chief Staff Attorney
Sam Griffith                                                                                                            Margaret Hussey
Diane DeVasto




            August 18,2004


            Mr. James W. Volberding                                        Ms. Tiffani A. Wickel
            One American Center                                            Assistant District Attorney
            909 ESE Loop 323                                               100 North Broadway
            Suite 700                                                      4th Floor
            Tyler, TX 75701                                                Tyler, TX 75702

            RE:      Case Number:                        12-04-00251-CV
                     Trial Court Case Number:            02-3596-D


            Style: In the Interest of L. S. B. and K. H., children


           Enclosed is a copy of the Memorandum Opinion issued this date in the above styled and
           numbered cause. Also enclosed is a copy of the court's judgment.

           Very truly yours,

            CATHY S. LUSK, CLERK


           By:     KdjUJIA, Mi
                  Katrina McClenny, Chief Depirft Clerk

           CC:             Hon. Carole W. Clark
                           Hon. John Ovard
                           Ms. Lois Rogers




                     1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
Serving Anderson, Cherokee, Gregg, Henderson, Hopkins, Houston, Kaufman, Nacogdoches, Panola, Rains, Rusk, Sabine, San Augustine, Shelby, Smith
                                                     Upshur, Van Zandt and Wood Counties
                                                        www.12thcoa.courts.state.tx.us
                                       NO. 12-04-00251-CV


                            IN THE COURT OF APPEALS


             TWELFTH COURT OF APPEALS DISTRICT


                                          TYLER, TEXAS

                                                          §      APPEAL FROM THE 321ST

IN THE INTEREST OF L.S.B.
AND K.H., CHILDREN                                        §      JUDICIAL DISTRICT COURT OF



                                                          §      SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION

         This is an accelerated appeal from an order of termination signed on June 14, 2004. See
Tex. Fam. Code Ann. § 263.405(a) (Vernon 2002) (appeal of final order rendered under Texas
Family Code SubchapterE is accelerated). Consequently, the notice of appeal must be filed within
15 days of thedate of theorder. Tex. Fam.Code Ann. § 263.405(b). Here, thenotice of appeal was
due to have been filed on June 29, 2004. However, the notice of appeal was not filed until July 13,
2004.

         On August 5, 2004, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure42.3(a) that her notice of appeal was untimely. Appellant was further notified that unless
the information furnished in the appeal was amended on or before August 16, 2004 to establish the
jurisdiction of this Court, the appeal would be dismissed. On August 9, 2004, Appellant responded
to this Court's dismissal notice by forwarding a copy of her notice of appeal. However, she
furnished no information that would establish this Court's jurisdiction.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided byTexas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 42.3(a).
Opinion delivered August 18, 2004.
Panel consisted ofWorthen, C.J., Griffith, J., and DeVasto, J.
                                                   (PUBLISH)
                                COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT


                                           AUGUST 18,2004


                                       NO. 12-04-00251-CV


                    IN THE INTEREST OF L.S.B. AND K.H., CHILDREN




                            Appeal from the 321st Judicial District Court
                          of Smith County, Texas. (Tr.Ct.No.02-35956-D)
                       THIS CAUSE came to be heard on the appellate record; and the same being

inspected, it is this Court's opinion thatit is without jurisdiction overthe appeal, andthatthe appeal

should be dismissed.


                       It is thereforeORDERED, ADJUDGED andDECREEDby the court that this

appeal be, and the same is, hereby DISMISSED FOR WANTOFJURISDICTION, and that this decision

be certified to the court below for observance.


                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.